ALLEN, J.
The claimant appeals a workers’ compensation order in which the judge established a permanent impairment rating and awarded wage loss benefits, but denied a claim for an attorney’s fee and costs. The employer/carrier acknowledge that the judge should have reserved jurisdiction to consider this claim, as the parties agreed at the commencement of the hearing. The appealed order also provides for an award of interest on the wage loss benefits which were awarded, but elsewhere states that interest is denied. We construe this denial as pertaining only to interest in connection with other claims which were denied, without affecting the award of interest in connection with the wage loss award. As so construed, the appealed order is reversed with regard to the denial of the claim for an attorney’s fee and costs, and otherwise affirmed, and the case is remanded.
ERVIN and DAVIS, JJ., CONCUR.